Title: John Paul Jones to the American Commissioners, 23 December 1777
From: Jones, John Paul
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen
Nantes December 23d. 1777.
Your esteemed favor of the 17th. I have recived. I wish to leave the Ranger in such a situation as to expect to find her nearly ready for Sea on my return, as I think it will be for the intrest of the Service that I should then proceed with her alone Unless an Additional force can be very soon procured. Should circumstances Admit, an Additional force may be prepared, in my Absence, without any foundation for suspicion. These sentiments I submit to you with becoming deference to your Superiour Wisdom. I shall have the honor of paying you my personal respects soon after the Appearance of this; therefore shall only add that I am Gentlemen, with Sincerity, Your very Obliged very Obedient most humble Servant
Jno P Jones
